Order entered July 25, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01421-CV

     WAL-MART STORES, INC.; WAL-MART STORES EAST, LP; WAL-MART
     LOUISIANA, LLC; SAM’S EAST, INC., AND SAM’S WEST, INC., Appellants

                                               V.

 XEROX STATE & LOCAL SOLUTIONS, INC. A/K/A/, F/K/A ACS STATE & LOCAL
                      SOLUTIONS, INC., Appellee

                       On Appeal from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-13629

                                           ORDER
       Before the Court is appellants’ “Unopposed Motion for Extension of Time to File

Appellants’ Reply Brief.” Appellants’ motion is GRANTED. Appellants’ reply brief shall be

filed by August 9, 2019. We caution appellants that further requests for extension of time will be

disfavored.


                                                      /s/   KEN MOLBERG
                                                            JUSTICE